Citation Nr: 1201433	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to an increased disability evaluation for diabetes mellitus, type II, currently rated as 20 percent disabling.  

3.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the time of his June 2011 Travel Board hearing, the Veteran testified that he was in receipt of Social Security benefits.  It does not appear that any attempts have been made to obtain these records.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The Board also notes that at the time of his June 2011 hearing, the Veteran testified that he continued to receive treatment at the Mountain Home VA Medical Center for both his heart and diabetes mellitus disabilities.  Although the Board notes that treatment records have been obtained and associated with the claims folder through December 2010, there appears to be outstanding records which may have an impact on the Veteran's claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the Veteran's claim for an increased disability evaluation for his diabetes mellitus, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in February 2008.  Based upon the Veteran's testimony at his June 2011 hearing, it appears his symptomatology may have worsened since he is under daily electronic monitoring.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any current diabetes mellitus is warranted.

The Board further observes that the Veteran reported that he was under the care of his private physician, Dr. Shakman, for treatment of his left leg.  He noted that he had been treated by Dr. Shakman since October 2010.  It does not appear that any attempts have been made to obtain treatment records from Dr. Shakman.  

Additionally, the Veteran should be afforded an examination with regard to the severity of his left leg in conjunction with his claim for special monthly compensation.  

With regard to the claim of service connection for hypertension, the Board notes that the Veteran has not been afforded a VA examination as it relates to his hypertension throughout the course of the appeal. 

The Board further observes that the Veteran has claimed that his hypertension is either caused or aggravated by his service-connected diabetes mellitus.  The Board notes under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from the Mountain Home VA Medical Center since December 2010.

2.  Obtain from the Veteran the full name, address and dates of treatment from Dr. Shakman, as well as the necessary authorization to obtain any treatment records.  Following receipt of authorization, obtain and associate with claims folder copies of all treatment records of the Veteran from Dr. Shakman.  

3.  Contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

4.  Schedule the Veteran for a VA diabetes examination to clearly determine the nature, severity and extent of all manifestations of the service-connected diabetes mellitus disability, to include clearly listing all additional complications resulting from/due to his diabetes.  The claims folder should be made available to the examining physician for review.

The examiner is specifically requested to comment on whether the Veteran requires insulin, oral medication, restricted diet, regulation of activity, or hospitalization for hypoglycemic reactions or ketoacidosis.  The examiner is also required to comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.  The examiner should also indicate if the daily electronic monitoring the Veteran is subjected to is akin to a visit by a diabetic care provider.  

5.  The Veteran should be scheduled for a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review.

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current hypertension, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) any current hypertension?  The examiner should provide a detailed rationale for each opinion.

6.  The Veteran should be scheduled for a VA orthopedic examination to determine his necessity for SMC:  The claims folder and a copy of this remand must be made available for review by the examiner and the examiner should note such review in his report.  All necessary tests and studies should be performed and all findings must be reported in detail.  The examiner is requested to determine the absence or presence of the following:  the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, rendering the Veteran so helpless as to be in need of regular aid and attendance.  Specific emphasis should be placed upon describing the severity of the Veteran's leg impairments.  

7.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should also undertake any other development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


